Citation Nr: 1130713
Decision Date: 08/18/11	Archive Date: 09/29/11

Citation Nr: 1130713	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-14 772	)	DATE AUG 18 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In January 2010, the Board issued a decision which granted an initial evaluation of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, while pending before the Court, the Veteran passed away.  Thereafter, the Court substituted the appellant for the Veteran for purposes of processing the Veteran's claim to completion.  In October 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  

The issue of service connection for the cause of the Veteran's death is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded this matter for additional development in October 2010.  

Accordingly, in order to prevent prejudice to the appellant, that part of the Board's January 2010 decision that denied a rating in excess of 50 percent for the Veteran's service-connected PTSD must be vacated, and a new decision will be entered as if that part of the January 2010 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety; anger; irritability; sleep impairment; several panic attacks per week; passive and transient homicidal thoughts; difficulty adapting to stressful circumstances; hypervigilance; and social isolation.  The evidence does not reflect that the Veteran's PTSD was manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

2.  The evidence of record demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has granted the issues on appeal, and therefore, the benefit sought has been granted in full.  Specifically, the Board's decision grants an increased initial evaluation of 70 percent for the Veteran's PTSD and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), which is what the appellant's representative requested in his May 2011 statement.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is the most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD has been assigned an initial evaluation of 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, since the grant of service connection.  

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 contemplates serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or social functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  Id.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2010).

A September 2002 treatment report noted the Veteran's complaints of a stress disorder and problems maintaining relationships.  Thereafter, a December 2002 treatment report noted the Veteran's complaints of waking up screaming and running away.  The mental status examination revealed that the Veteran was alert and oriented.  His affect was restricted and his mood, insight, and judgment were good.  His speech was clear and relevant, and his memory was intact.  The report concluded with an impression of PTSD.  A January 2003 treatment report noted that the Veteran was in a good mood, with appropriate appearance and speech.  The report noted that he used a cane to ambulate due to hip and knee surgery.

In July 2003, a VA social survey was conducted.  The report noted that the Veteran had retired in 1999 after a 30-year career as a train engineer.  The Veteran reported having recurrent and intrusive distressing thoughts of his military service, and that this negatively affected his sleeping.  The report also noted that he tended to socially isolate himself, and was irritable and hypervigilent.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 55. 

In July 2003, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims folder was reviewed extensively.  The report noted the Veteran's complaints of nightmares and severe insomnia.  He indicated that he was able to sleep a little better since starting Trazodone.  He also reported being hypervigilent, and having difficulty in interpersonal relationships.  The mental status examination revealed the Veteran to be a neat and clean individual, who entered into conversation spontaneously in a logical and coherent manner.  His speech was described as goal oriented, with no evidence of any thinking disorder.  There was no evidence of any hallucinations or delusions, and the report noted that his mood was good, although he did have a poor outlook in terms of the future.  The Veteran's memory and orientation were intact, and his insight, judgment, and concentration were good.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 45.  In discussing his GAF score, the VA examiner indicated that this was documented by poor intersocial relationships and an inability to maintain friends and maintain marriage, have a roommate, and having to work by himself.  

In May 2008, the Veteran and the appellant testified at a hearing before the Board held at the RO.  At the hearing, the Veteran testified that he had no friends, did not socialize with anybody, and that the appellant tolerated him.  He reported having daily intrusive thoughts and nightmares about his military service, and also reported having panic attacks.  The Veteran indicated that he received "some" enjoyment out of life from his grandson.  The appellant testified that she did not sleep with the Veteran due to his outbursts while sleeping.  She testified that the Veteran was irritable and angry at times.  The appellant reported that they have been married for twenty-seven years, but that they had divorced for a period of time, and then remarried four years previously.  

In October 2008, a second VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file and medical records were reviewed.  The report indicated that the Veteran was not receiving psychiatric treatment.  The report indicated that the Veteran had been married three times, and had four children and maintained a relationship with them.  The mental status examination revealed the Veteran to be casually dressed.  His attitude was cooperative, mood was dysphoric, and affect was constricted.  He was oriented to person, place and time, and his speech was described as loud.  His thought process was unremarkable.  He did not have any delusions, and his intelligence was average.  The Veteran reported sleep impairment, and auditory and visual hallucinations.  He reported having several panic attacks per week, had passive and transient homicidal thoughts, and denied any suicidal thoughts.  His impulse control was good, and he reported no episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and there were no problems with his activities of daily living.  His recent and remote memory was normal.  The examiner reported that the Veteran had recurrent distressing dreams.  He also reported avoidance behaviors, irritability, anger, and hypervigilence.  The diagnosis was PTSD, chronic and moderate, and a GAF score of 45 was listed.  The VA examiner opined that the Veteran's PTSD symptoms played a major role in his social isolation and irritability, and that the Veteran's medical problems from a post service accident contributed to his discomfort and poor sleep.  

Socially, the VA examiner noted that the Veteran did not have a very close relationship with his spouse or children.  The VA examiner indicated that the Veteran's prognosis was fair at best, but could improve if he returned to outpatient mental health treatment.  The VA examiner opined that the Veteran's PTSD did not result in total occupational and social impairment.  The VA examiner concluded that the Veteran's PTSD symptoms resulted in deficiencies in the Veteran's thinking (negative thinking), family relationships (not very close with family), work (retired), and mood (anxiety and depression).  The VA examiner further found that the Veteran's PTSD symptoms resulted in a level of anxiety and depression which would reduce his reliability and productivity if he was employed.

In July 2010, the Veteran passed away.  His death certificate lists the cause of death as upper gastrointestinal bleeding, due to or a consequence of acute and chronic ethanol abuse.

Recently, the appellant submitted additional evidence in support of this claim, along with a waiver of RO consideration of this evidence.  Specifically, an April 2011 private medical opinion letter was submitted from M.C., M.D., F.A.C.P.  In the letter, Dr. C. noted that the Veteran's medical and service treatment records were reviewed.  Dr. C. indicated that the Veteran had started using alcohol to decrease his anxiety, and that Veteran's substance abuse was a secondary diagnosis in an effort to mitigate progressive symptoms of PTSD.  In discussing the Veteran's PTSD symptoms since 2002, Dr. C. opined that the symptoms "would be considered severe, intractable, and causing total disability."  Dr. C. further opined that the Veteran, who retired in 1999, was unable to return to any meaningful or gainful employment due to the severity of his symptoms of PTSD, including marked social isolation, irritability, anger, explosiveness, threatening, and dangerous behavior.  Dr. C. also noted that even before 1999, the Veteran was only able to maintain employment due to his complete social isolation on the job.  The report concluded with a diagnosis of PTSD, chronic, and listed a GAF score of 35 for the Veteran's last year of life.

After reviewing the newly submitted evidence along with the previously received evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD is most appropriately rated as 70 percent disabling since the initial grant of service connection.  A review of the medical evidence during this time frame revealed GAF scores ranging from 35 to 55, with a majority of the GAF ratings being 45.  An April 2011 private medical opinion from Dr. C. noted that the Veteran had started using alcohol to decrease his anxiety, and that Veteran's substance abuse was a secondary diagnosis in an effort to mitigate progressive symptoms of PTSD.  In discussing the Veteran's PTSD symptoms since 2002, Dr. C. opined that the symptoms "would be considered severe, intractable, and causing total disability."  Dr. C. further opined that the Veteran, who retired in 1999, was unable to return to any meaningful or gainful employment due to the severity of his symptoms of PTSD, including marked social isolation, irritability, anger, explosiveness, threatening, and dangerous behavior.  Dr. C. also noted that even before 1999, the Veteran was only able to maintain employment due to his complete social isolation on the job.  The report concluded with a diagnosis of PTSD, chronic, and listed a GAF score of 35 for the Veteran's last year of life.  The October 2008 VA examination noted PTSD symptoms of recurrent distressing dreams, avoidance behaviors, social isolation, irritability, anger, hypervigilence, and passive and transient homicidal thoughts.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 45.  Similar findings were noted on the Veteran's July 2003 VA examination for PTSD.  A December 2002 treatment report noted the Veteran's complaints of waking up screaming and running away.  Thus, the Board concludes that a 70 percent initial evaluation for manifestations of the Veteran's service-connected PTSD is warranted due to objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.: see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.   

The evidence does not reflect that manifestations of the Veteran's service-connected PTSD were manifested by symptoms of such severity to warrant a disability rating in excess of 70 percent at any time since the grant of service connection in December 2002.  At no point during this time frame does the evidence of record reflect symptoms that resulted in total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since December 2002, during which the Veteran's PTSD varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson, 12 Vet. App. at 126.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD at any time since December 2002.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

I.  PTSD - Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned 70 percent rating for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's service-connected PTSD.  The Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety; anger; irritability; sleep impairment; several panic attacks per week; passive and transient homicidal thoughts; difficulty adapting to stressful circumstances; hypervigilance; and social isolation.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating since December 2002 for his service-connected PTSD.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  Accordingly, the criteria for a 70 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

II.  TDIU

A claim for TDIU is part and parcel of an initial or increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is warranted when a veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a veteran is entitled to TDIU, consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In the instant appeal the record demonstrates that the Veteran's service-connected PTSD meets the schedular percentage requirements, effective since December 2002.  Moreover, the evidence of record indicates that the Veteran has remained unemployed since 1999.

The symptomatology associated with the Veteran's service-connected PTSD has been described above.  Of particular significance, the Dr. C. in April 2011 opined that since 2002 the Veteran's PTSD symptoms "would be considered severe, intractable, and causing total disability."  Dr. C. further opined that the Veteran, who retired in 1999, was unable to return to any meaningful or gainful employment due to the severity of his symptoms of PTSD, including marked social isolation, irritability, anger, explosiveness, threatening and dangerous behavior.  Given this evaluation, along with the contentions herein, the Board concludes that manifestations of the Veteran's service-connected PTSD prevented the Veteran from obtaining or retaining substantially gainful employment.  Accordingly, TDIU is warranted.


ORDER

An initial evaluation of 70 percent, but no more, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In September 2010, the RO issued a rating decision that denied entitlement to service connection for the cause of the Veteran's death.  In June 2011, the appellant filed a notice of disagreement concerning this decision.

The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following actions:

The RO must issue a statement of the case and notification of the appellant's rights on the issue of entitlement to service connection for the Veteran's cause of death.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The appellant and her representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the appellant perfects the appeal as to this issue, it must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1002604	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder, from December 20, 
2002 through October 27, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder, since October 28, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.


FINDINGS OF FACT

Since the initial grant of service connection, the Veteran's 
posttraumatic stress disorder (PTSD) has been manifested by 
intrusive thoughts, nightmares, difficulty sleeping, social 
isolation, irritability, anxiety, depression, hypervigilence 
and several panic attacks per week that results in reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1. From December 20, 2002 through October 27, 2008, the 
criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  Since October 28, 2008, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2003, March 2006 and August 2008 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (finding that where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

Lastly, the Veteran's claim for an increased disability 
rating arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Specifically, the Veteran appealed the RO's July 
2003 rating decision which granted service connection at a 30 
percent initial evaluation for PTSD, effective from December 
20, 2002.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO further obtained multiple VA examinations to 
determine the severity of the Veteran's PTSD.  The VA 
examinations, conducted in July 2003 and October 2008, were 
conducted by physicians that had reviewed the Veteran's 
claims file, examined the Veteran, and included rationales 
for the conclusions reached therein.  The Board therefore 
concludes that these examinations are adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no 
sign in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

In this case, the Veteran is seeking an increased initial 
evaluation for his service-connected PTSD.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

In July 2003, the RO issued a rating decision which granted 
service connection at a 30 percent evaluation for PTSD, 
effective from December 20, 2002.  The Veteran subsequently 
appealed this decision seeking a higher initial disability 
rating.

In January 2009, the RO issued a rating decision which 
granted an increased evaluation of 50 percent for the 
Veteran's service-connected PTSD, effective October 28, 2008.  
The Veteran continues to seek an increased rating in this 
matter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings may be assigned for separate periods of time 
based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  While a 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder. See 38 C.F.R. § 
4.126(a).

A September 2002 treatment report noted that the Veteran 
indicated that he was told to come for treatment to get his 
condition documented.  He reported having problems 
maintaining relationships.

A December 2002 treatment report noted the Veteran's 
complaints of waking up screaming and running away.  Mental 
status examination revealed that he was alert and oriented.  
His affect was restricted and his mood, insight and judgment 
were good.  His speech was clear and relevant, and his memory 
was intact.  The report concluded with an impression of PTSD.  
A January 2003 treatment report noted that the Veteran 
appeared to be in a good mood, with appropriate appearance 
and speech.  The report noted that he used a cane to ambulate 
due to hip and knee surgery.

In July 2003, a VA social survey was conducted.  The report 
noted that the Veteran had retired in 1999 after a 30-year 
career as a train engineer.  The report noted that the 
Veteran had numerous physical problems with his knees.  The 
Veteran indicated that he has recurrent and intrusive 
distressing thoughts of his military service, and that this 
negatively effects his sleeping.  He tends to socially 
isolate himself, is irritable and hypervigilent.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
55. 

In July 2003, a VA examination for PTSD was conducted.  The 
VA examiner noted that the Veteran's claims folder was 
reviewed extensively.  The report noted the Veteran's 
complaints of nightmares and severe insomnia.  He indicated 
that he has been able to sleep a little better since starting 
Trazodone.  He also reported being hypervigilent, and having 
difficulty in interpersonal relationships.  He also indicated 
that he has been divorced twice and was currently living by 
himself.  Mental status examination revealed the Veteran to 
be a neat and clean individual, who entered into conversation 
spontaneously in a logical and coherent manner.  His speech 
was goal oriented, with no evidence of any thinking disorder.  
There was no evidence of any hallucinations or delusions.  
His mood was good, although he did have a poor outlook in 
terms of the future.  His memory and orientation were intact, 
and his insight, judgment and concentration were good.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score of 45.  In discussing his GAF score, the VA examiner 
indicated that this was documented by poor intersocial 
relationships and an inability to maintain friends and 
maintain marriage, have a roommate, and having to work by 
himself.  

A January 2005 treatment report noted that the Veteran's 
"retiral" of attending the Veteran Center group. Mental 
status examination revealed his affect was "cheerful as 
usual."  He denied any suicidal ideation.  

In May 2008, the Veteran and his spouse testified at a 
hearing before the Board held at the RO.  At the hearing, the 
Veteran testified that he has no friends, does not socialize 
with anybody, and that his spouse tolerates him.  He reported 
having daily intrusive thoughts and nightmares about his 
military service, and also reported having panic attacks.  
The Veteran indicated that he receives some enjoyment out of 
life from his grandson.  The Veteran's spouse testified that 
they do not sleep together due to his outburst while 
sleeping.  She testified that the Veteran was irritable and 
angry at times.  She reported that they have been married for 
twenty-seven years.  She also reported that they had divorced 
for a period of time, and then remarried four years ago.  

In October 2008, a second VA examination for PTSD was 
conducted.  The VA examiner noted that the Veteran's claims 
file and medical records were reviewed.  The report indicated 
that the Veteran was not currently receiving psychiatric 
treatment.  The report indicated that the Veteran had been 
married three times, and had four children and maintained a 
relationship with them.  Mental status examination revealed 
the Veteran was casually dressed.  He was attitude was 
cooperative, his mood was dysphoric, and his affect was 
constricted.  He was oriented to person, place and time, and 
his speech was described as loud.  His thought process was 
unremarkable.  He did not have any delusions, and his 
intelligence was average.  He reported sleep impairment, and 
auditory and visual hallucinations.  He reported having 
several panic attacks per week, had passive and transient 
homicidal thoughts, and denied any suicidal thoughts.  His 
impulse control was good, and he reported no episodes of 
violence.  He was able to maintain minimum personal hygiene, 
and there were no problems with his activities of daily 
living.  His recent and remote memory were normal.  As for 
his PTSD symptoms, the report noted he had recurrent 
distressing dreams.  He also reported avoidance behaviors, 
irritability, anger, and hypervigilence.  The VA examiner 
noted that the Veteran had moderate symptoms of PTSD since 
service.  The report noted that he Veteran was medically 
retired from work in 1998.  The report concluded with a 
diagnosis of PTSD, chronic and moderate, and listed a GAF 
score of 45.  The VA examiner noted that the Veteran's PTSD 
symptoms played a major role in his social isolation and 
irritability.  The examiner also noted that the Veteran's 
medical problems from his post service accident contribute to 
his discomfort and poor sleep.  

Socially, the report noted that the Veteran did not have a 
very close relationship with his spouse or children.  The VA 
examiner also noted that the Veteran's prognosis was fair at 
best, but could improve if he returned to outpatient mental 
health treatment.  The VA examiner noted that the Veteran's 
PTSD did not result in total occupational and social 
impairment.  The VA examiner indicated that the Veteran's 
PTSD symptoms resulted in deficiencies in the Veteran's 
thinking (negative thinking), family relationships (not very 
close with his family), work (he is retired), and mood 
(anxiety and depression).  The VA examiner further noted that 
the Veteran's PTSD symptoms resulted in a level of anxiety 
and depression which would reduce his reliability and 
productivity if he was employed.

After reviewing the evidence of record since the initial 
grant of service connection effective December 20, 2002, the 
Board concludes that the Veteran's PTSD is most appropriately 
rated as 50 percent disabling, and no more.  While there have 
been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since service connection became 
effective, during which the Veteran's PTSD has varied to such 
an extent that a rating greater or less than 50 percent would 
be warranted.  38 C.F.R. § 3.344 (2009).

The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 45 to 55, with a majority 
of the GAF ratings being 45.  As noted above, a GAF of 45 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job).  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran 
has reported symptoms of intrusive thoughts, nightmares, 
difficulty sleeping, social isolation, anxiety, depression, 
irritability, hypervigilence and several panic attacks per 
week.  Thus, the Board concludes that the Veteran's PTSD is 
most analogous to the symptoms warranting a 50 percent rating 
for PTSD, including impaired abstract thinking; disturbances 
of motivation and mood; several panic attacks per week, and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  Accordingly, an initial disability rating of 50 
percent is warranted for service-connected PTSD from December 
20, 2002 through October 28, 2008.

The evidence does not reflect that the Veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 50 percent, at any time 
since the initial grant of service connection on December 20, 
2002.  Objectively, the Veteran has generally been 
appropriately dressed, fully oriented, and with a cooperative 
attitude.  He has exhibited a good to dysphoric mood, 
constricted affect, logical thoughts, normal to loud speech, 
passive and transient homicidal ideations, no episodes of 
violence, normal memory, good impulse control, no delusions, 
memory grossly intact, unremarkable thought process, average 
intelligence, and an understanding judgment and insight.  The 
evidence does not show this condition to be manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, and neglect of personal appearance and 
hygiene.

As for his occupational impairment, the record reflects that 
the Veteran was medically retired due to physical impairments 
in 1998 following an extensive career in excess of twenty-
five years as a train engineer for the same company.  The 
October 2008 examination report noted the VA examiner's 
opinion that the Veteran's current level of anxiety and 
depression "can reduce the Veteran's reliability and 
productivity if he was employed."  Nonetheless, his 
currently assigned 50 percent disability rating accounts for 
occupational impairment with reduced reliability and 
productivity. 

As for his social impairment, the VA examiner in October 2008 
noted that the Veteran did not have a very close relationship 
with his spouse or children, and that he does not socialize 
with others.  While he clearly exhibits social impairment, 
this is contemplated in the currently assigned 50 percent 
disability rating, which accounts for difficulty in 
establishing and maintaining effective work and social 
relationships.  The next highest rating, a 70 percent rating, 
refers to an inability to establish and maintain effective 
relationships.  The evidence of record does not reflect this 
level of social impairment.  As noted above, the Veteran was 
able to have an extensive career for the same employer for 
over twenty-five years.  Moreover, while he may not have a 
"very close relationship" to his spouse and children, the 
record reflects that he re-married his spouse during the 
course of this appeal.  The record also reflects that Veteran 
and his spouse started to cohabitate again sometime after his 
July 2003 VA examination during which he reportedly lived 
alone.  In addition, the October 2008 VA examination noted 
that he maintains a relationship with his children.  Further, 
during the course of this appeal, the Veteran's daughter 
moved into their home, and the Veteran testified that he 
receives enjoyment from his grandson.

Accordingly, a 50 percent disability rating, but no more, is 
warranted since the initial grant of service connection on 
December 20, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent evaluation is assigned where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships).  

The evidence shows no distinct periods of time since service 
connection became effective December 2002, during which 
manifestations of the Veteran's PTSD varied to such an extent 
that a rating greater or less than 50 percent would be 
warranted.  Thus, staged ratings are not in order, and a 50 
percent rating for PTSD is warranted since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 50 
percent rating inadequate.  The Veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology 
exhibited by the Veteran's PTSD.  When comparing the 
disability picture of the Veteran's PTSD with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his service-connected PTSD.  
This includes consideration of symptoms such as flattened 
affect, disturbances of motivation and mood and difficult 
establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A rating in excess thereof is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The evidence does 
not show this condition to be manifested by symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Id.  The criteria for a 50 percent disability 
rating more than reasonably describes the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating in excess of 50 percent for PTSD at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial disability rating of 50 percent, but no more, for 
PTSD, from December 23, 2002 through October 28, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 50 percent for PTSD since 
October 28, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


ï»¿029569415      110509    2414177    17794  

DOCKET NO. 05-15 657                DATE MAY 09 2011  

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana  

THE ISSUE  

Entitlement to service connection for posttraumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD 

K. K. Buckley. Associate Counsel  

INTRODUCTION  

The Veteran served on active duty in the United States Air Force from July 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

  Procedural history  

The Veteran's claim of entitlement to service connection for PTSD was initially denied in a July 2001 rating decision. The Veteran did not appeal and the decision became final. In February 2004, the Veteran filed to reopen the previously denied claim. The RO declined to reopen the PTSD claim in the August 2004 rating decision. In a December 2007 Board decision, the claim was remanded for further development. The VA Appeals Management Center (AMC) continued the previous denial in an August 2009 supplemental statement of the case (SSOC).   

In December 2009, the Board expanded the issue to that of entitlement to service connection for a psychiatric disorder to include PTSD pursuant to Clemons v. Shinseki,23 Vet. App. 1 (2009). In the December 2009 decision, the Board reopened and remanded the Veteran's claim for further evidentiary development.  

In a January 2011 rating decision, the RO granted service connection for anxiety disorder, NOS, and assigned a 10 percent disability rating effective February 17, 2004 and a 30 percent disability rating effective January 22, 2010. To the Board's knowledge, the Veteran has not disagreed with that decision. That matter has accordingly been resolved. See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

-2-

In January 2011, a SSOC was issued solely as to the issue of entitlement to service connection for PTSD. The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

FINDINGS OF FACT  

The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with PTSD.  

CONCLUSION OF LAW  

PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. Â§ l1l0 (West 2002);38 C.F.R. Â§Â§ 3.303, 3.304(0 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION  

The Veteran asserts his entitlement to service connection for PTSD, which he contends is due to his military service.  

In the interest of clarity, the Board will discuss certain preliminary matters. The Board will then render a decision.  

Stegall concerns  

In December 2009, the Board remanded the case in order for VBA to obtain a medical opinion as to the Veteran's claimed psychiatric disorder. The claim was then to be readjudicated.  

The record indicates that upon Remand, the Veteran was afforded a VA examination in February 2010. The report of this examination and resulting medical opinion have been obtained and associated with the Veteran's claims  

-3-  

folder. This will be discussed below. As indicated above, a SSOC was issued in January 2011. Accordingly, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim. See 38 U.S.C.A. Â§Â§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. Â§ 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran. See 38 U.S.C.A. Â§ 5107 (West 2002); 38 C.F.R. Â§ 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, l Vet. App. at 54.  

-4-  

Notice  

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims. As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran. See 38 U.S.C.A. Â§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue currently before the Board. The Veteran was informed of the evidentiary requirements for service connection in a letter dated March 2004 and January 2008. The VCAA letters indicated that in order for service connection to be granted there must be evidence of an injury in military service or a disease that began in or was made worse during military service, or that there was an event in service that caused an injury or disease; a current physical or mental disability shown by medical evidence; and a relationship between the disability and an injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the March 2004 and January 2008 VCAA letters. Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals. With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 2l-4142, Authorization and Consent to Release Information. The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.  

-5-  

The March 2004 VCAA letter emphasized: "Yon must give us enough information about your records so that we can request them from the person or agency that has them. If the holder of the records declines to give us the records or asks for a fee to provide them, we'll notify you of the problem. It's your responsibility to make sure that we receive all requested records that aren't in the possession of a Federal department or agency." [Emphasis as in the original]. The VCAA letter also specifically requested: "If there is any other evidence or information that you think will support your claim, please let us know."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: ( 1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim. Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran was provided with Dingess notice in the January 2008 VCAA letter, which detailed the evidence considered in determining a disability rating, including ''nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment." The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

-6-  

With respect to effective date, the January 2008 letter instructed the Veteran that two factors were relevant in determining effective dates: when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule." The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted. and reports of treatment while attending training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination. Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claim was readjudicated in the August2009 and January 2011 SSOCs, following the issuance of the January 2008 letter. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary. See Dela Cruz v. Principi, l5 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].  

Duty to assist  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. See 38 U.S.C.A. Â§ 5103A (West 2002);38 C.F.R. Â§ 3.159 (2010).  

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it. The evidence of record includes service personnel records, service treatment records, the Veteran's statements, and VA treatment records.  

-7 -  

Additionally, as indicated above, the Veteran was most recently afforded a VA examination with medical opinion as to his PTSD claim in February 2010. The examination report reflects that the examiner interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record. See Nieves - Rodriguez v. Peake, 22 Vet.  App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion]. The Board therefore concludes that the VA examination report is adequate for evaluation purposes. See 38 C.F.R. Â§ 4.2 (2010); see also Barr v. Nicholson, 2l Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions.  

The Board also observes that all due process concerns have been satisfied. See 38 C.F.R. Â§ 3.103 (2010). The Veteran has declined the option to testify at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.  

Relevant law and regulations  

Service connection - in general  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. Â§ 1110 (West 2002); 38 C.F.R. Â§ 3.303 (2010).  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. See 38 C.F.R. Â§ 3.303(a) (2010).  

-8-  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247 ,253 (1999).  

Service connection - PTSD  

With respect to PTSD, three elements must be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. Â§ 3.304(f) (2010).  

Essential to the award of service connection is the first element, existence of PTSD. Without it, service connection cannot be granted. See Brammer v. Derwinski, 3 Vet. App.233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].  

Effective July 13, 2010, 38 C.F.R. Â§ 3.304(f) was amended to add a new paragraph, Â§ 3.304(0(3), which reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this  

-9 â 

paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Continuity of symptomatology  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. Â§ 3.303(b) (2010).  

Analysis  

The Veteran seeks service connection for PTSD, which he contends is a result of his military service. See, e.g., the Veteran's statement dated November 2008.  

As noted above, service connection for PTSD requires that three elements be met: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. Â§ 3.304(f) (2010).  With respect to the first element, a current medical diagnosis of PTSD, the evidence of record contains multiple VA medical records that focus on the Veteran's mental  

-l0-  

illness. The Board recognizes that a diagnosis of PTSD was documented in the Veteran's treatment records. See, e.g., the VA treatment records dated May 2009; see also the VA psychosocial assessment dated July 2009. As indicated above, the Veteran has also been diagnosed with dysthymia, anxiety and major depression. See, e.g., the VA psychiatry initial assessment dated April 2008; see also the VA examination report dated February 2010.  

Critically, with respect to the first element of 38 C.F.R. Â§ 3.304(f), current disability, Section 4.125(a) requires that mental disorder diagnoses conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV). See 38 C.F.R. Â§Â§ 4.125(a), 4.130 (2010). It is unclear from a review of those records if the Veteran's met the DSM- IV criteria for PTSD.  

Accordingly, the Veteran was afforded a VA examination in February 2010 at which time the examiner interviewed the Veteran and reviewed the VA claims folder including all treatment records. The Veteran recounted the facts of his father's murder 
when he was 13, although he denied any psychiatric disorder at that time. He claimed that he had been in a war zone, namely Vietnam, at varying times between 1974 and 1975. He stated that his military occupational specialties were military police and medical administration clerk. He also stated that he had been in Thailand on temporary duty status on numerous occasions, as well as having served in the States and in Germany. Significantly, however, his DD-214 noted no foreign service at all. His claimed stressors included machine gun fire over their heads while in Thailand, causing him to fear for his life. He also claimed that he knew Marines from other bases that never came back, although he admitted he did not know whether they had been killed or not. He was noted to have a long history of alcohol and substance abuse, to include marijuana and cocaine that he said began while in Thailand. This was noted to have continued until approximately 2008.  

The examiner noted the previous diagnosis of PTSD, but indicated that the Veteran does not meet the DSM-IV criteria for PTSD. Specifically, the examiner concluded that the Veteran "I do not see him as suffering from PTSD." The examiner commented that he had heard of Air Force bases in Thailand coming under fire but  

- 11 -  

not of Army or Marine bases, particularly that late (1974 or 1975) in the Vietnam conflict. It would also be highly unusual for anyone to know the status of a wounded comrade, even one in the same unit, once they were medically evacuated. thus, this was not a likely source of emotional trauma. While he claimed that a buddy had been shot while in Thailand, it is again pointed out that the Veteran had no overseas duty. He further explained, "[b]eing shot at certainly counts for Criterion A but the vast majority of his reported mental health symptoms do not come from this potential source." The examiner commented that the Veteran had anxiety that had begun in service (for which he is already service-connected) that was âstirred up" by his father's murder. The examiner continued, "[o]ne cannot have PTSD symptoms such as re-experiencing nightmares of seeing his buddies in coffins cannot happen, even if he did know those who went out and were killed, as simply knowing those who died is terrible but does not count as Criterion A in the sense that a family member being murdered does. He never saw any of his buddies being shot, after they were shot except for one man who had been wounded. The Veteran has had several family members die tragically but his symptoms do not seem to derive from those events. Being on security for burial detail, i.e., loading the bodies into the cargo planes, is distressing but not traumatizing."  

The February 2010 VA medical opinion appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that those reports in the record that have noted PTSD. See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. Following this review, this VA examiner was unable to find that a diagnosis of PTSD was warranted. Notably, however, the examiner did diagnose the Veteran with anxiety disorder to include P'[SD symptoms. This diagnosis appears consistent with the Veteran's VA treatment records which indicate that the Veteran was suffering from certain PTSD traits. See, e.g., the VA psychiatry intake assessment dated April 2008.  

The Veteran has not presented a medical opinion that conforms to VA regulations and that provides a complete rationale to refute that of the February 2010 VA  

-12-  

examiner. He has been accorded ample opportunity to present such medical evidence in support of his claim, but has not done so. See 38 U.S.C.A. Â§ 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

The Board has considered the Veteran's lay statements that he currently suffers from PTSD. In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007);Washington v. Nicholson, 2l Vet. App. 191, 195 (2001) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 2l Vet. App. 303 (2007); Layno v. Brown,6 Vet. App. 465 (1994). This does not mean, however, that lay evidence is necessarily always sufficient to render opinions concerning medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide such evidence.  

Crucially, in this case, the issue of whether the Veteran is currently diagnosed with PTSD is a question requiring medical expertise and such conclusions require more than lay testimony pertaining to matters which are capable of direct observation. C.f. Woehlaert v. Nicholson, 2l Vet. App. 456, 462 (2007 ) [holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that lay witness capable of diagnosing dislocated shoulder]; Barr,2l Vet.  App. at 308-309 [holding that lay testimony is competent to establish the presence of varicose veins]; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) [holding that lay person competent to testify to pain and visible flatness of his feet]. The lay statements of the Veteran concerning the diagnosis of his psychiatric disability are therefore not competent in this regard.  

In the absence of a diagnosis, service connection for PTSD may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir, 1998) [service connection cannot be granted if the claimed  

- 13 -  

disability does not exist]. Accordingly, 38 C.F.R. Â§ 3.304(f) element (l) has not been met and the Veteran's PTSD claim fails on this basis alone.  

ORDER 

Entitlement to service connection for PTSD is denied.  

L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals  

-14-  
